                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

THOMAS D. SAILORS,

                      Plaintiff,                                 8:18CV189

       vs.
                                                                   ORDER
MAXWELL HUBKA, City of Lincoln Police
Ofc. #1655, in their individual capacities;
COLE JENNINGS, City of Lincoln Police
Ofc. #1650, in their individual capacities;
DANIEL KEYES, Special Administrator of
the Estate of Paul Keyes, US Marshal
#3483, in their individual capacities;
UNITED STATES OF AMERICA, UNITED
STATES MARSHAL SERVICE, and
UNITED STATES ATTORNEY GENERAL,

                      Defendants.


       This matter comes before the Court on the plaintiff’s Motion to Dismiss defendants

Maxwell Hubka and Cole Jennings, Filing No. 99. There is presently pending a motion

for a summary judgment of dismissal as to those defendants.           Filing No. 74.    The

defendants have been granted an extension of time to March 16, 2020, to file a reply to

defendants Hubka’s and Jennings’s opposition to the motion. Filing No. 98, text order.

The plaintiff seeks a dismissal without prejudice.

       Leave of court is required for a voluntary dismissal by the plaintiff after an answer

or motion for summary judgment is filed by a defendant. Fed. R. Civ. P. 41(a)(1) & (2).

Ordinarily such a dismissal is without prejudice. Fed. R. Civ. P. (a)(2). Granting the

motion to dismiss without prejudice will obviate the need for the defendants to reply to the

plaintiff’s opposition to their motion.   Also pending is a motion to strike portions of

defendant Hubka’s affidavit, also rendered moot by the dismissal. Filing No. 90. As well
as a pending motion to strike portions of defendant Jennings’s affidavit, also rendered

moot by the dismissal. Filing No. 89. Under the circumstances, the Court finds it

appropriate to grant the plaintiff’s motion, without prejudice to defendants Hubka’s and

Jennings’s right to object to the dismissal without prejudice within seven days of the date

of this order. Accordingly,

        IT IS THEREFORE ORDERED that:

        1.    The plaintiff’s motion to dismiss defendants Maxwell Hubka and Cole

Jennings (Filing No. 99) is granted.

        2.    The plaintiff’s claims against defendants Maxwell Hubka and Cole Jennings

are dismissed without prejudice.

        3.    Defendants Maxwell Hubka and Cole Jennings have seven days from the

date of this order to object to a dismissal without prejudice.

        3.    Absent objection by defendants Maxwell Hubka and Cole Jennings, the

pending motions directed at these defendants (Filing No. 74, 89, and 90) are denied as

moot.

        Dated this 4th day of March, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
